UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4231



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT H. POORE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
Chief District Judge. (2:06-cr-00177)


Submitted:   September 5, 2007        Decided:   September 24, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John J. Frail, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert H. Poore appeals his sentence to ninety-two months

in prison and four years of supervised release after pleading

guilty to possession with intent to distribute five grams or more

of cocaine base in violation of 21 U.S.C. § 841(a)(1) (2000).   On

appeal, Poore contends the district court erred by not fully

considering the factors under 18 U.S.C. § 3553(a) (2000) after

granting him an eight-level downward departure for substantial

assistance, and his sentence at the low end of his guideline range

is unreasonable because it is greater than necessary to comply with

the purposes of sentencing.   We affirm.

          We will affirm the sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

Although the guidelines are no longer mandatory, they must still be

consulted and taken into account when sentencing.    United States

v. Booker, 543 U.S. 220, 264 (2005).   A sentence within a properly

calculated advisory guideline range is presumptively reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006); see Rita v. United States, 127 S. Ct. 2456

(2007) (upholding presumption of reasonableness). This presumption

can only be rebutted by showing that the sentence is unreasonable

when measured against the factors under 18 U.S.C. § 3553(a) (2000).




                               - 2 -
United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006),

cert. denied, 127 S. Ct. 3044 (2007).

            “After Booker, sentencing requires two steps. First, the

district court must consult the Sentencing Guidelines and correctly

calculate the range provided by the Guidelines.        Second, the court

must consider this sentencing range along with the other factors

described in 18 U.S.C. § 3553(a) and then impose a sentence.”

United States v. Eura, 440 F.3d 625, 632 (4th Cir. 2006) (citations

omitted).    “In doing so, the district court should first look to

whether a departure is appropriate based on the Guidelines Manual

or relevant case law.”        United States v. Moreland, 437 F.3d 424,

432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).               “If an

appropriate basis for departure exists, the district court may

depart.    If the resulting departure range still does not serve the

factors set forth in § 3553(a), the court may then elect to impose

a non-guideline sentence (a ‘variance sentence’).”          Id.

            On appeal, Poore contends the district court erred in its

variance analysis, and his sentence at the low end of his guideline

range is unreasonable because it is greater than necessary to

promote respect for the law and provide just punishment for the

offense.     We   disagree.     After   granting   Poore   an   eight-level

downward departure for substantial assistance to the Government,

the district court properly considered the factors under § 3553(a)

and reasonably concluded a sentence at the bottom of Poore’s


                                   - 3 -
departure range was necessary to promote respect for the law and

deter him from future criminal conduct.   The court further found

the sentence was sufficient but not greater than necessary for the

offense, taking into account the circumstances of the offense,

Poore’s history and characteristics, and the need for punishment.

          We therefore affirm the district court’s judgment.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED




                              - 4 -